was no sufficient evidence that the cause of action was the same as that pending in the County Court, or that costs had been taxed therein against plaintiff, or, if so, the amount thereof. Evidence of such facts was necessary before the court could exercise its discretion in deciding a motion to stay proceedings for non-payment of costs in another action. Order of the County Court of Kings county reversed, with ten dollars costs and disbursements. Jenks, P. J., Stapleton, Mills, Rich and Blackmar, JJ., concurred. '